          Case: 3:18-cv-00777-wmc Document #: 18 Filed: 04/20/20 Page 1 of 1

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DEXTER ANDERSON,

          Plaintiff,                                                    ORDER
    v.
                                                                Case No. 18-cv-777-wmc
 D. VAIR and ORMAN,

          Defendants.


         In an order entered on March 9, 2020, this court granted plaintiff Dexter Anderson leave

to proceed against defendants Orman and D. Vair. The court directed the U.S. Marshals Service

to effect service upon defendants. On March 18, 2020, the U.S. Marshals returned an executed

service form as to D. Vair; however, returned an unexecuted service form as to Orman.

         Although the U.S. Marshals office has indicated that it cannot identify defendant Orman,

plaintiff may be able to provide further information about Orman’s identity which will allow this

defendant to be served later in this case. Even though plaintiff does not appear to Orman’s full

name, “when the substance of a pro se civil rights complaint indicates the existence of claims

against individual officials not named in the caption of the complaint, the district court must

provide the plaintiff with an opportunity to amend the complaint.” Donald v. Cook County Sheriff's

Department, 95 F.3d 548, 555 (7th Cir. 1996). At the preliminary pretrial conference, Magistrate

Judge Stephen Crocker will discuss with the parties the most efficient way to obtain the

identification of this defendant and will set a deadline for plaintiff to amend his complaint to

include this defendant.

                        Entered this 20th day of April, 2020.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
